                     Case 19-50835-BLS              Doc 28    Filed 11/05/20        Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al., 1
                                                                      (Jointly Administered)
                               Remaining Debtors.


    MICHAEL GOLDBERG,

                                       Plaintiff,
                                                                      Adversary Proceeding
              vs.                                                     Case No. 19-50835 (BLS)
    Provident Trust Group, LLC, Administrator and
    Custodian for the Benefit of Martha Maclean Roth
    IRA; Martha C. Maclean

                                       Defendant(s).


                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc., 2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue,

New York, New York 10017.




1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                 Case 19-50835-BLS            Doc 28       Filed 11/05/20       Page 2 of 2




2.       On October 27, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

Liquidation Trust, I caused a true and correct copy of the Entry of Default [Docket No. 26] to

be served by first class mail on the following parties: CT Corp System, R/A, RE: Provident Trust

GRP LLC Admin &Cust., 701 S. Carson St. Ste. 200, Carson City, NV 89701 and Martha C

Maclean, 7184 Wiley Circle, Fairview, TN 37062-9227 (Defendant Parties). 3




                                                         /s/ Alison Moodie
                                                         Alison Moodie
     Sworn to before me this
     2nd day of November, 2020
     /s/ Panagiota Manatakis
     Notary Public, State of New York
     No. 01MA6221096
     Qualified in Queens County
     Commission Expires April 26, 2022




3
         The envelopes used for service in included a legend which stated: “Important Legal Documents Enclosed:
Please direct a copy of the contents of this envelope to the President, Managing or General Agent.”
